DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trung et al. (“Sub-threshold CMOS Voltage-Multipliers using Hybrid RF-Piezoelectric Energy Scavenging”, 2014 IEEE, cited by the applicant).
Re claims 1, 2, 4, 5, 14-17 :	Trung teaches a ground switch comprising an antenna port (Vin+, Vin-); a pair of switching devices (M1, M4) coupled with the antenna port; a charge pump (producing VDCN, fig.3) coupled (via Vin in fig.2, directly to VGN+ and VGN- in fig.3(c)) with the pair of devices and configured to turn on/off the pair of devices based on an AC input signal receive through the antenna port and a DC offset voltage added to the AC input signal (see e.g. fig.2, the gate voltage of M1 and M4 is VDCN+-Vin); and a clamping circuit to clamp an output of the charge pump to a predefined level (clamping the voltage Vpz+ will inherently clamp the output voltage to a predefined level), a charge pump (producing VDCN, fig.3) coupled (via Vin in fig.2, directly to VGN+ and VGN- in fig.3(c)) with the pair of devices and configured to turn on/off the pair of devices based on an AC input signal received through the antenna port and a DC offset voltage added to the AC input signal (see e.g. fig.2, the gate voltage of M1 and M4 is VDCN+-Vin); and a clamping circuit to clamp an output of the charge pump to a predefined level (clamping the voltage Vpz+ will inherently clamp the output voltage to a predefined level)(see entire document).
Re claim 3:	Wherein the charge pump includes a first output capacitor and a second output capacitor at the output of the charge pump (fig. 3C).  
Re claim 6:	The ground switch further including a ground port to provide a ground to connected components.  
Re claim 13:	The ground switch can be used in an RFID device such as a structural health monitoring sensor as shown in figure 1.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyde (US 10819319).
Re claims 1, 14:	Hyde teaches a level shifter circuit serving as a ground switch teaches an antenna port (602, 604); a pair of switching devices (610, 614) coupled with the antenna port; NMOS transistors (612, 616) serving as a charge pump coupled with the pair of devices and configured to turn on/off the pair of devices based on an AC input signal received through the antenna port and a DC offset voltage added to the AC input signal; and an optional inverter circuit (622, 624) serving as a clamping circuit to clamp an output (626) of the charge pump to a predefined level (see figs. 1-11; col. 4, line 13- col. 7, line 11, col. 9, line 46- col. 10, line 25).
Re claims 2, 15:	Wherein the clamping circuit includes a first clamp switch (622) and a second clamp switch (624).  
Re claim 6:	The level shifter circuit further including a ground port (608) to provide a ground to connected components.  
Re claim 13:. A radio frequency identification (RFID) device including the level shifter circuit to provide a stable ground to other components of the RFID device (fig. 2).  

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches wherein the charge pump includes an input capacitor coupled with a terminal of the antenna port, and the charge pump includes a first NMOS transistor and a second NMOS transistor coupled with each other via sources and the first and the second NMOS are coupled between a first terminal and a second terminal of the antenna port through a first capacitor and a second capacitor as set forth on the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mandal et al. (US 7167090) and Kuhn (US 8326256) teach the RFID tag having power rectifier/extraction circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2887